Exhibit 10.1


PARTIAL TERMINATION ENDORSEMENT


to the


AMENDED AND RESTATED
QUOTA SHARE REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)


between


AMTRUST INTERNATIONAL INSURANCE, LTD.
Hamilton, Bermuda
(hereinafter referred to as the “Company”)


and


MAIDEN REINSURANCE LTD.
Hamilton, Bermuda
(hereinafter referred to as the “Reinsurer”)


IT IS HEREBY AGREED that, effective as of 12:01 a.m., Eastern Standard Time,
January 1, 2019 (the “Effective Time”), the Agreement shall terminate on a
cut-off basis solely with respect to the lines of business set forth below.


A.
Terminated Lines of Business



1.
The following lines of business in the Company’s Small Commercial Business and
Extended Warranty and Specialty Risk Segments shall terminate on a cut-off basis
(the “Terminated Business”):



Small Commercial Business Workers’ compensation;
Small Commercial Business General Liability;
Small Commercial Business Umbrella Liability;
Small Commercial Business Professional Liability, including Cyber Liability; and
U.S. Extended Warranty and Specialty Risk


2.
The Company shall provide the Reinsurer with all reasonably requested
documentation necessary to confirm that the lines of business included by the
Company within Terminated Business is Terminated Business. The Reinsurer
acknowledges that any business ceded by the Company to Swiss Reinsurance America
Corporation pursuant to the U.S. Commercial Lines Quota Share Reinsurance
Contract effective January 1, 2019 among the Company, its affiliates and Swiss
Reinsurance America Corporation is included in Terminated Business.





--------------------------------------------------------------------------------






3.
The Reinsurer shall return the estimated unearned premium net of ceding
commission and brokerage in the estimated amount of $480 million (the “Estimated
UEP”) to the Company on or before January 3, 2019. The Company shall provide the
Reinsurer a reasonably detailed statement showing the Company’s calculation of
the Estimated UEP.



4.
The Reinsurer and Company agree that the return of the Estimated UEP shall be
effectuated by the transfer from the Reinsurer to the Company of certain of the
Reinsurer’s assets in the amount of the Estimated UEP held by the Company in the
Trust Account, as defined in Article XXIII of the Agreement, established
pursuant to the Reinsurance Trust Agreement dated April 23, 2008 by the Company,
as Grantor, Technology Insurance Company, Inc., as beneficiary and JP Morgan
Chase Bank, N.A., as Trustee (the “Trust Account”). The Company holds these
assets pursuant to Reinsurance Trust Assets Collateral Agreement dated December
1, 2008 between the Reinsurer and the Company, the “Collateral Agreement”). The
Reinsurer shall execute any document reasonably required to effectuate the
transfer of ownership from the Reinsurer to the Company of assets in the amount
of the Estimated UEP which are held by the Company in the Trust Account subject
to the Collateral Agreement.



5.
On or before May 30, 2019, the Company shall report (together with detailed
documentation to support the calculation) to the Reinsurer the actual unearned
premium applicable to the Terminated Business. In the event that actual unearned
premium exceeds the Estimated UEP, the Reinsurer shall return to the Company
assets in an amount equal to the difference as set forth in Paragraph 4. In the
event that the Estimated UEP exceeds the actual unearned premium, the Company
shall return the difference to the Reinsurer by designating assets in an amount
equal to the difference as Collateral subject to the Collateral Agreement.



6.
In the event of a dispute between the Reinsurer and the Company regarding the
actual unearned premium, Article XVI of the Agreement shall apply.



7.
The Reinsurer shall not be liable for Ultimate Net Loss incurred by the Company
on or after the Effective Time with respect to the Terminated Business. The
Reinsurer and Company shall remain liable to each other with respect to the
Terminated Business for all obligations under the Agreement incurred prior to
the Effective Time.



B.
Other Covered Business



1.
ARTICLE I – BUSINESS REINSURED is deleted in its entirety and restated as
follows:





--------------------------------------------------------------------------------






The Reinsurer, subject to the terms and conditions hereunder and the exclusions
set forth herein, agrees to indemnify the Company, as specified in Article V
below, for its Ultimate Net Loss which accrues during the term of this Agreement
under any and all binders, policies, or contracts of insurance issued by
Affiliates (individually, a “Policy” and, collectively, “Policies”) pursuant to
an Underlying Reinsurance Agreement to the extent covering the lines of business
being ceded hereunder immediately prior to the Effective Time (excluding
Terminated Business). Covered Business shall not include any Policy to the
extent that the ceding Affiliate’s retention exceeds $5,000,000.


2.
Paragraph C to ARTICLE VI – PREMIUM AND CEDING COMMISSION is amended as follows:



The ceding commission payable by Maiden for Covered Business immediately prior
to the Effective Time shall increase by 5 percentage points with respect to
in-force Covered Business (excluding Terminated Business) and related unearned
Subject Premium as of the Effective Time, and Subject Premium related to Covered
Business Policies issued or renewed following the Effective Time.


3.
All other terms and conditions remain in effect.



IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officer, have executed this PARTIAL TERMINATION ENDORSEMENT as of the dates set
forth below:


AMTRUST INTERNATIONAL INSURANCE, LTD.
 
MAIDEN REINSURANCE LTD.
 
 
 
By: /s/ Adam Karkowsky    
 
By: /s/ Michael Tait    
 
 
 
Dated: 12/31/18    
 
Dated: 12/31/18    
 
 
 





